        Case 4:21-cv-00132-ALM Document 1 Filed 02/11/21 Page 1 of 8 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

   MAJANDRA LIMON, ON BEHALF                     §
   OF HERSELF AND ALL OTHERS                     §
   SIMILARLY SITUATED,                           §
                                                 §
   PLAINTIFF                                     §
                                                 §
                                                 §
   v.                                            §        CIVIL ACTION NO. 4:21-cv-132
                                                 §
   LALA HEALTHCARE                               §
   SOLUTIONS, LLC AND CHANTAL                    §
   TORRAIN, INDIVIDUALLY,                        §
                                                 §
   DEFENDANTS


               PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

           Plaintiff Majandra Limon (“Named Plaintiff”) on behalf of herself and all others similarly

   situated (“Class Members”) (Named Plaintiff and Class Members are collectively referred to as

   “Plaintiffs”) brings this Fair Labor Standards Act (“FLSA”) suit against Lala Healthcare Solutions,

   LLC and Chantal Torrain, Individually, under the Fair Labor Standards Act, 29 U.S.C. § 201, et

   seq., as amended.

                                        I. NATURE OF SUIT

1. The FLSA was passed by Congress in 1938 to eliminate low wages and long hours and to correct

   conditions that were detrimental to the health and well-being of workers. Brooklyn Sav. Bank v.

   O’Neil, 324 U.S. 697, 706 (1945). To achieve its humanitarian goals, the FLSA “limits to 40 a

   week the number of hours that an employer may employ any of his employees subject to the Act,

   unless the employee receives compensation for his employment in excess of 40 hours at a rate not

   less than one and one-half times the regular rate at which he is employed.” Walling v. Helmerich



   Plaintiff’s Original Collective Action Complaint                                   Page 1
        Case 4:21-cv-00132-ALM Document 1 Filed 02/11/21 Page 2 of 8 PageID #: 2



     & Payne, 323 U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207(a)).

2. Lala Healthcare Solutions, LLC and Chantal Torrain (“Defendants”) have violated the FLSA by

     failing to pay overtime premiums to its licensed practical/vocational nurses.

3. Because there are other putative plaintiffs who are similarly situated to the Named Plaintiff with

     regard to the work performed and the Defendants’ compensation policies, Named Plaintiff brings

     this action as an opt-in collective action pursuant to 29 U.S.C. § 216(b).

                                                II. PARTIES

4. Named Plaintiff Majandra Limon is an individual residing in this judicial district. Her notice of

     consent is attached to Plaintiff’s Original Collective Action Complaint as Exhibit A. At all relevant

     times, Limon was an “employee” of Defendants as defined by the FLSA. At all relevant times,

     Defendants were Limon’s “employer” as defined by the FLSA.

5. Plaintiffs are Defendants’ current and former licensed practical/vocational nurses who were paid

     straight time for all hours worked and who were not paid overtime premiums for any hours worked

     over forty in a workweek.

6. Defendant Lala Healthcare Solutions, LLC is a domestic limited liability company formed and

     existing under the laws of the State of Texas.

7.   Defendant Lala Healthcare Solutions, LLC was an employer of Named Plaintiff and those

     similarly situated as defined by 29 U.S.C. §203(d).

8. Defendant Lala Healthcare Solutions, LLC can be served by serving its registered agent for service

     of process, Scott W. O’Brien, at 1445 Ross Avenue, Dallas, Texas 75202.

9. Defendant Chantal Torrain is the owner and director of Defendant Lala Healthcare Solutions, LLC

10. Defendant Chantal Torrain was an employer of Named Plaintiff and those similarly situated as

     defined by 29 U.S.C. §203(d).



     Plaintiff’s Original Collective Action Complaint                                     Page 2
      Case 4:21-cv-00132-ALM Document 1 Filed 02/11/21 Page 3 of 8 PageID #: 3



11. Defendant Chantal Torrain can be served at 500 N. Akard St., Suite 1500, Dallas, Texas 75201, or

   at 4713 Parkhaven Dr., Garland, Texas 75043, or wherever else she may be found.

12. At all times hereinafter mentioned, Chantal Torrain exercised managerial responsibilities and

   substantial control over Lala Healthcare Solutions, LLC ’s employees, including Limon, and the

   terms and conditions of their employment. Chantal Torrain had and exercised the authority to:

   hire, fire and direct Lala Healthcare Solutions, LLC ’s employees, including Limon; supervise and

   control the employment relationships and work schedules of Lala Healthcare Solutions, LLC ’s

   employees, including Limon; set and determine the rate and method of pay of Lala Healthcare

   Solutions, LLC’s employees, including Limon; and decide whether Limon received overtime

   compensation. Chantal Torrain also kept and maintained employment records for all employees

   of Lala Healthcare Solutions, LLC , including Limon.

                                   III. JURISDICTION AND VENUE

13. This Court has subject matter jurisdiction in this matter because Named Plaintiff asserts claims

   arising under federal law. Specifically, Named Plaintiff asserts claims arising under the Fair Labor

   Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. Therefore, this Court has subject

   matter jurisdiction pursuant to 28 U.S.C. § 1331. This Court also has personal jurisdiction over

   all parties to this action.

14. The Court has personal jurisdiction over Defendants because Defendants conduct business in Texas

   and have entered into relationships with Plaintiff in Texas and have committed actions in Texas

   that give rise to this cause of action.

15. Venue is proper in the Eastern District of Texas, Sherman Division, pursuant to 28 U.S.C. §

   1391(b), as a substantial part of the events or omissions giving rise to this cause of action occurred

   in this District and Division. Inasmuch as Defendants are subject to this Court’s personal



   Plaintiff’s Original Collective Action Complaint                                      Page 3
       Case 4:21-cv-00132-ALM Document 1 Filed 02/11/21 Page 4 of 8 PageID #: 4



   jurisdiction for purposes of this civil action, Defendants reside in this judicial district. Venue in

   this Court is therefore proper under 28 U.S.C. § 1391(b).

                                IV. COVERAGE UNDER THE FLSA

16. At all relevant times, Defendants have acted, directly or indirectly, in the interest of an employer

   with respect to Named Plaintiff and the Class Members.

17. At all times hereinafter mentioned, Defendants have been an “employer” within the meaning of

   Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

18. At all times hereinafter mentioned, Defendants have been engaged in an “enterprise” within the

   meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

19. At all times hereinafter mentioned, Defendants have been an enterprise engaged in commerce or

    in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

    U.S.C. § 203(s)(1), in that Defendants are an enterprise and have had employees engaged in

    commerce or in the production of goods for commerce, or employees handling, selling, or

    otherwise working on goods or materials that have been moved in or produced for commerce by

    any person and in that said enterprise has had and has an annual gross volume of sales made or

    business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

    separately stated).

20. Named Plaintiff and Class Members handled and otherwise worked with equipment, such as

   telephones, computers, medical supplies and medical equipment that have been moved in or

   produced for commerce as defined by 29 U.S.C. §203(b).

21. At all times hereinafter mentioned, Named Plaintiff and Class Members were individual

   “employees” (as defined in Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1)) who were engaged

   in commerce or in the production of goods for commerce as required by 29 U.S.C. §207 and whom



    Plaintiff’s Original Collective Action Complaint                                    Page 4
      Case 4:21-cv-00132-ALM Document 1 Filed 02/11/21 Page 5 of 8 PageID #: 5



   Defendants at all relevant times “employ[ed],” within the meaning of Section 3(g) of the FLSA,

   29 U.S.C. § 203(g).

                                    V. FACTUAL ALLEGATIONS

22. Defendants operate a home health care company, providing patients with nursing care in their

   homes. Defendants employ licensed practical/vocational nurses, among other employees, to

   provide this care to their patients.

23. Named Plaintiff was employed by Defendants as a licensed practical/vocational nurse from

   October 2020 through February 4, 2021. Throughout her employment with Defendants, Named

   Plaintiff consistently worked more than forty hours per workweek.

24. Named Plaintiff never received overtime premiums for any hours worked over forty per workweek.

25. Instead, Named Plaintiff was paid straight time for all hours worked over forty in a workweek.

26. Defendants regularly refused to pay Plaintiffs overtime premiums for any hours worked over forty

   per workweek.

27. Although they consistently worked very long hours, well over forty hours per week, Plaintiffs were

   not properly compensated for their overtime hours. Defendants required the Plaintiffs to work the

   long hours described above, and thus knew that Plaintiffs regularly worked in excess of 40 hours

   per week. Nonetheless, Defendants failed and refused to compensate Plaintiffs at a rate that is not

   less than time-and-one-half their regular rates of pay for all hours worked in excess of 40 in a

   workweek.

28. Defendants have employed and are employing other individuals as licensed practical/vocational

   nurses who have performed the same job duties under the same pay provisions as Named Plaintiff,

   in that they have performed, or are performing, the same job duties and have been denied overtime




   Plaintiff’s Original Collective Action Complaint                                   Page 5
       Case 4:21-cv-00132-ALM Document 1 Filed 02/11/21 Page 6 of 8 PageID #: 6



   compensation at a rate of not less than one-and-one-half times their regular rates of pay for all

   hours worked over forty per workweek.

29. Defendants have knowingly, willfully, or with reckless disregard carried out, and continue to carry

   out, their illegal pattern or practice of failing to pay Named Plaintiff and the Class Members

   overtime premiums for all hours worked over forty per workweek.

                          VI. COLLECTIVE ACTION ALLEGATIONS

30. Named Plaintiff and the Class Members have performed—and are performing—the same or

   similar job duties as one another. Further, Named Plaintiff and the Class Members were subjected

   to the same pay provisions in that they were not paid overtime premiums for any hours worked

   over forty per workweek. Thus, the Class Members are owed one and one-half times their properly

   calculated regular hourly rate for all hours worked over forty in a workweek without regard to their

   individualized circumstances.

31. Defendants have a policy or practice of not paying their licensed practical/vocational nurses

   overtime premiums for any hours worked over forty per workweek. This policy or practice is and

   has been, at all relevant times, applicable to the Named Plaintiff and all Class Members.

   Application of this policy or practice does not depend on the personal circumstances of the Named

   Plaintiff or those joining this lawsuit. Rather, the same policy or practice that resulted in the refusal

   to pay overtime premiums for any hours worked over forty per workweek to Named Plaintiff also

   applies to all Class Members. Accordingly, the “Class Members” are properly defined as:

               All current and former licensed practical or licensed vocational nurses
               of Defendants who were not paid overtime premiums for any hours
               worked over forty per workweek.




   Plaintiff’s Original Collective Action Complaint                                        Page 6
      Case 4:21-cv-00132-ALM Document 1 Filed 02/11/21 Page 7 of 8 PageID #: 7



                                     VII. CAUSE OF ACTION

                       FAILURE TO PAY OVERTIME WAGES IN
                 ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

32. During the relevant period, Defendants have violated and are violating Section 7 of the FLSA, 29

   U.S.C. §§ 207 and 215(a)(2), by employing employees in an enterprise engaged in commerce or

   in the production of goods for commerce within the meaning of the FLSA as stated herein above,

   for workweeks longer than 40 hours without compensating such employees for all of their work in

   excess of forty hours per week at rates no less than one-and-one-half times their correct regular

   rates for which they were employed. Defendants have acted willfully in failing to pay Plaintiffs in

   accordance with applicable law.

33. None of the exemptions provided by the FLSA regulating the duty of employers to pay overtime

   at a rate not less than one and one-half times the correct regular rate at which their employees are

   paid are applicable to the Named Plaintiff or Class Members.

                                     VIII. PRAYER FOR RELIEF

           Named Plaintiff and the Class Members pray for an expedited order certifying a class and

   directing notice to putative class members pursuant to 29 U.S.C. § 216(b), and, upon trial of this

   cause, judgment against Defendants, jointly and severally, as follows:

           a.     For an Order pursuant to Section 16(b) of the FLSA, 29 U.S.C. §216(b), finding

   Defendants liable for unpaid back wages due to Named Plaintiff (and those who may join in the

   suit) and for liquidated damages equal in amount to the unpaid compensation found due to Named

   Plaintiff (and those who may join the suit);

           b.     For an Order awarding Named Plaintiff (and those who may join in the suit) the

   taxable costs and allowable expenses of this action;




   Plaintiff’s Original Collective Action Complaint                                    Page 7
   Case 4:21-cv-00132-ALM Document 1 Filed 02/11/21 Page 8 of 8 PageID #: 8



       c.      For an Order awarding Named Plaintiff (and those who may join in the suit)

attorneys’ fees;

       d.      For an Order awarding Named Plaintiff (and those who may join in the suit) pre-

judgment and post-judgment interest at the highest rates allowed by law;

       e.      For an Order awarding Named Plaintiff declaratory and injunctive relief as

necessary to prevent the Defendants’ further violations, and to effectuate the purposes, of the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.; and

       f.      For an Order granting such other and further relief, at law or in equity, as may be

necessary and/or appropriate.



                                                     Respectfully submitted,

                                                     MORELAND VERRETT, P.C.



                                                     /s/ Douglas B. Welmaker
                                                     Douglas B. Welmaker
                                                     Attorney-in-Charge
                                                     State Bar No. 00788641
                                                     Moreland Verrett, PC
                                                     700 West Summit Dr.
                                                     Wimberley, Texas 78676
                                                     Phone: (512) 782-0567
                                                     Fax: (512) 782-0605
                                                     Email: doug@morelandlaw.com


                                                     ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Collective Action Complaint                                    Page 8
